Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to
                            Illinois Official Reports                        the accuracy and
                                                                             integrity of this
                                                                             document
                                   Appellate Court                           Date: 2018.02.20
                                                                             15:53:17 -06'00'




             Simpkins v. HSHS Medical Group, Inc., 2017 IL App (5th) 160478



Appellate Court        JUDITH K. SIMPKINS and ROBERT L. SIMPKINS, Plaintiffs-
Caption                Appellants, v. HSHS MEDICAL GROUP, INC., d/b/a Southern
                       Illinois Brain and Spine Center; NICHOLAS E. POULOS, M.D.;
                       HOSPITAL SISTERS HEALTH SYSTEM; and ST. ELIZABETH’S
                       HOSPITAL OF THE HOSPITAL SISTERS OF THE THIRD
                       ORDER OF ST. FRANCIS, Defendants (St. Elizabeth’s Hospital of
                       the Hospital Sisters of the Third Order of St. Francis, Defendant-
                       Appellee).



District & No.         Fifth District
                       Docket No. 5-16-0478



Filed                  December 8, 2017



Decision Under         Appeal from the Circuit Court of St. Clair County, No. 13-L-183; the
Review                 Hon. Vincent J. Lopinot, Judge, presiding.



Judgment               Reversed and remanded with directions.


Counsel on             Robert W. Schmieder II and Bradley M. Lakin, of SL Chapman LLC,
Appeal                 of St. Louis, Missouri, for appellants.

                       Michael J. Nester, Chi-yong Throckmartin, and Jason M. Gourley, of
                       Donovan Rose Nester, P.C., of Belleville, for appellee.
     Panel                   JUSTICE CATES delivered the judgment of the court, with opinion.
                             Justice Chapman concurred in the judgment and opinion.
                             Justice Goldenhersh concurred in part and dissented in part, with
                             opinion.


                                              OPINION

¶1         The plaintiffs, Judith K. Simpkins and Robert L. Simpkins, appeal an order of the circuit
       court dismissing count IV of the first amended complaint against defendant, St. Elizabeth’s
       Hospital of the Hospital Sisters of the Third Order of St. Francis (Hospital), on grounds that
       the allegations were time-barred. On appeal, the plaintiffs contend that the allegations in
       count IV of the amended complaint relate back to the original complaint and are not
       time-barred and, alternatively, that count IV was timely filed prior to the expiration of the
       statute of repose and within two years of discovering the negligence of the Hospital’s staff.
       For reasons that follow, we reverse the circuit court’s order dismissing count IV of the first
       amended complaint and remand the cause for further proceedings.

¶2                                     FACTUAL BACKGROUND
¶3         In January 2010, plaintiff Judith Simpkins consulted defendant Nicholas E. Poulos, M.D.,
       because of low back pain and pain in the left buttock, thigh, and calf. Dr. Poulos, a
       neurosurgeon, evaluated Judith’s condition, diagnosed left lumbar radiculopathy secondary
       to multilevel spinal stenosis, and recommended a lumbar laminectomy. In February 2010, Dr.
       Poulos performed a lumbar laminectomy at vertebral levels L3 through L5. The office notes
       for Dr. Poulos indicate that the procedure provided relief for about four months.
       Subsequently, Judith began to experience pain in her right buttock, radiating into the thigh
       and calf. She returned to Dr. Poulos for an evaluation of these symptoms. Dr. Poulos
       recommended a series of transforaminal blocks and epidural injections, but these therapies
       provided only temporary relief. Because Judith’s symptoms persisted, Dr. Poulos
       recommended additional surgery.
¶4         On January 26, 2011, Dr. Poulos performed an anterior lumbar spinal fusion surgery. The
       surgical procedure was performed at the Hospital in Belleville, Illinois. During the
       procedure, Dr. Poulos affixed two Medtronic plates to stabilize the fusions at the L4-L5 and
       the L5-S1 vertebrae. Postoperatively, Judith suffered significant medical complications and
       was transferred to a rehabilitation facility for further care. Subsequently, she developed an
       abdominal wound dehiscence and an infection, requiring an additional hospital stay. She was
       discharged home on March 2, 2011. On April 11, 2011, Judith had follow-up X-rays of the
       lower lumbar spine. The X-rays showed the Medtronic plate at L5-S1 was well positioned
       and the Medtronic plate at L4-L5 had pulled about 10 millimeters off of the spine. After
       reviewing the X-rays, Dr. Poulos decided to schedule Judith for follow-up X-rays and an
       imaging scan to further define the vascular anatomy and determine whether there was any
       additional movement of the displaced plate. Although Judith was not reporting any physical
       symptoms, there was concern about the potential for vascular compromise because the
       displaced plate was in close proximity to the inferior vena cava and the aorta.


                                                  -2-
¶5       Approximately two weeks later, Judith had follow-up X-rays and an abdominal
     computerized tomography (CT) scan. The CT scan, performed on April 21, 2011, indicated
     that the displaced plate had not migrated further but that it was causing the distal abdominal
     aorta to bow. The CT also showed that the displaced plate was touching, but not displacing,
     the vena cava. Dr. Poulos met with the plaintiffs on April 27, 2011. During that visit, Dr.
     Poulos recommended a semi-elective revision surgery to remove the displaced plate and to
     affix pedicle screws to stabilize the fusion. Dr. Poulos indicated that without the surgery,
     over time, Judith would be “at risk for erosion of her aorta and a potentially catastrophic
     hemorrhage.” With Judith’s consent, Dr. Poulos planned to schedule the surgery within the
     next two weeks. On May 9, 2011, the plaintiffs made an unscheduled visit to Dr. Poulos’s
     office. According to the office notes, Judith reported that she was anxious about the surgery.
     Dr. Poulos reviewed the procedure with the plaintiffs, including its risks and benefits.
¶6       On May 13, 2011, Dr. Poulos performed the revision surgery at the Hospital. In the
     operative note, Dr. Poulos observed there was “no evident arterial or venous injury.”
     Following the surgery, Judith was placed in the intensive care unit (ICU). According to the
     Hospital record, at 4:30 p.m., Dr. Poulos left a written order directing the nurses to perform a
     vascular assessment every two hours. According to the order, a Doppler check of the dorsalis
     pedal pulses was to be performed as part of each vascular assessment. The ICU records
     indicate that within a few hours after the surgery, Judith began to complain of numbness in
     her left foot. According to the ICU records, Beth Stewart, an ICU nurse who cared for Judith
     during the evening shift, conducted neurological assessments at 5 p.m. and 6 p.m. Stewart
     documented Judith’s complaints of numbness of her left foot. Stewart noted that Judith was
     able to move both feet and that the neurological check was positive for Doppler pedal pulses.
     As a part of her documentation, Stewart also noted that she informed Dr. Poulos of her
     findings.
¶7       At approximately 8 p.m. on May 13, 2011, another ICU nurse, Cynthia Kovach, began to
     care for Judith. According to the ICU records, Kovach performed a neurological check at 8
     p.m. Kovach observed that Judith had tingling in both feet, that sensation was intact, that she
     could move all of her extremities, and that her legs were weaker. At 10:47 p.m., Kovach
     observed that Judith had tingling and numbness below the knees in both of her legs, and that
     these symptoms were greater on the right leg. Kovach noted that Judith was able to feel touch
     and pinch sensations in both legs but that sensations had diminished. At approximately 1
     a.m., Kovach observed diminished sensations in Judith’s feet. At 2:11 a.m., Kovach noted a
     further diminution of sensation in both of Judith’s feet and a weak plantar push on the right.
     She also documented Judith’s complaints that her legs were feeling heavy and tingling was
     present below her left knee to her foot. To the extent we can interpret the records, there
     appears to be no indication that Kovach assessed Judith’s pedal pulses with a Doppler device
     during the period from 8 p.m. until 4 a.m. and no indication that Kovach notified Dr. Poulos
     of Judith’s changing condition during that time frame.
¶8       At 4:20 a.m., on May 14, 2011, the Hospital records appear to indicate that Dr. Poulos
     spoke with Kovach and ordered a stat CT of Judith’s lumbar spine. It is unclear whether Dr.
     Poulos called the ICU, or whether someone from the ICU contacted Dr. Poulos. In the next
     nursing assessment at 5:27 a.m., Kovach recorded absent sensation in Judith’s right foot and
     continued tingling below the left knee to her foot. Kovach also noted that the Doppler
     showed Judith’s pedal pulses were weak, with the right side weaker than the left. Kovach

                                                -3-
       documented that Judith complained of pain in both legs and lower back, that Judith’s legs felt
       heavy, and that Judith could move her legs only very slowly. At 5:40 a.m., Dr. Poulos
       contacted the ICU, issued an order to page Dr. Finlay, a vascular surgeon, and asked him to
       call Dr. Poulos at home. At 5:45 a.m., Dr. Finlay called the ICU with orders to obtain
       consents and prepare Judith for surgery.
¶9         When Dr. Finlay arrived at the hospital, he evaluated Judith and ordered an arterial
       Doppler imaging assessment. Dr. Finlay observed that Judith had poor blood flow and
       decreased sensations in both legs. He diagnosed bilateral lower extremity (BLE) ischemia
       with aortic occlusion. He recommended an emergent aorto-bilateral lower extremity
       thromboembolectomy to attempt to restore blood flow to the vessels in Judith’s legs and to
       determine what was causing the occlusion. Dr. Poulos also came to the Hospital and
       evaluated Judith. He suspected ischemia, secondary to an aortic thrombus.
¶ 10       At 8 a.m. on May 14, 2011, Julie Denton, presumably the day-shift ICU nurse, conducted
       a vascular assessment and charted that sensation to both of Judith’s feet was “absent.” Judith
       was evaluated by a physician on the hospitalist service at 8:40 a.m. Shortly after that
       evaluation, Judith was taken to the operating room. She underwent emergency surgery,
       performed by Dr. Finlay. According to Dr. Finlay’s operative report, Judith had developed
       bilateral lower extremity ischemia and an aortoiliac dissection with complete occlusion of the
       aorta. Additionally, there was complete occlusion of the common iliac arteries, bilaterally,
       with distal thrombus. Dr. Finlay performed an aortoiliofemoral thromboembolectomy
       bilaterally, a stent graft repair, and an aortobiiliac dissection. Postoperatively, Dr. Finlay
       noted that Judith was to be observed for development of compartment syndrome because the
       surgical procedure lasted approximately 4 hours and 20 minutes, and there was concern that
       reperfusion of the blood vessels could result in swelling of the tissues in Judith’s legs. Judith
       remained hospitalized until May 25, 2011. She was then transferred to a rehabilitation unit
       for further treatment.

¶ 11                                    PROCEDURAL HISTORY
¶ 12       On April 5, 2013, the plaintiffs filed an action in the circuit court of St. Clair County
       alleging counts sounding in medical negligence against Dr. Poulos, HSHS Medical Group,
       Inc. (HSHS Medical Group), Hospital Sisters Health System, and the Hospital. The plaintiffs
       also named Medtronic, Inc., and another physician as respondents in discovery. In the
       complaint, the plaintiffs alleged that in April 2011, Dr. Poulos became aware that the
       Medtronic plate at L4-L5 was displaced and that Judith’s aorta was tented over that plate.
       The plaintiffs further alleged that Dr. Poulos was negligent in, among other things, failing to
       recommend emergency surgery to remove the plate after learning that it was displaced and
       that delaying the revision surgery until May 13, 2011, caused a deterioration of the aorta,
       resulting in the aortoiliac dissection, with complete occlusion of the aorta, thus requiring the
       emergent vascular surgery on May 14, 2011. The plaintiffs claimed that Judith suffered
       ischemia and permanent nerve damage in the lower extremities as a direct and proximate
       result of the negligence. The plaintiffs asserted that defendant HSHS Medical Group was
       liable as the employer or principal of Dr. Poulos and that defendant Hospital was liable as the
       employer, principal, or partner of Dr. Poulos.
¶ 13       Attached to the complaint, the plaintiffs filed a section 2-622 affidavit (735 ILCS 5/2-622
       (West 2012)) and the report of their consulting physician. According to the report, the

                                                   -4-
       consulting physician had reviewed the medical records from the Hospital and Dr. Poulos and
       opined that the care rendered by Dr. Poulos was below the standard of care “in that, among
       others, he failed to remove the Medtronic plate in an emergent manner upon learning that it
       had pulled out and was compressing and angulating the aorta.” The consulting physician
       further opined that the delayed surgery caused vessel injury and thrombosis, resulting in
       permanent nerve damage in Judith’s legs.
¶ 14       Defendants Poulos and HSHS Medical Group filed answers and denied that they were
       negligent in any of the ways claimed in the complaint. The Hospital also filed an answer and
       denied the allegations of negligence against it. Additionally, the Hospital generally replied to
       the allegations in each count directed against Poulos and HSHS Medical Group. The Hospital
       stated that it “makes no answer *** since the count is not directed to this defendant,” but if
       any of the allegations in the count “are deemed applicable” to the defendant, Hospital, “same
       are expressly denied.” The Hospital filed affirmative defenses, claiming that the alleged
       damages were caused by the negligence of persons other than it, that the plaintiffs failed to
       mitigate their damages, and that the plaintiffs were contributorily negligent.
¶ 15       During the next several months, the parties engaged in written discovery. The discovery
       deposition of Dr. Poulos was taken on March 28, 2014. According to excerpts from that
       deposition, Dr. Poulos testified that Judith was being monitored and assessed by the nurses in
       the ICU after the revision surgery on May 13, 2011, and that he was not notified of Judith’s
       downward trend until approximately 4 a.m. on May 14, 2011. Following the deposition of
       Dr. Poulos, plaintiffs’ counsel requested the depositions of all ICU nurses who cared for
       Judith on May 13, 2011, and May 14, 2011.
¶ 16       After several months of delay and cancelled deposition dates, the plaintiffs secured a
       deposition date for Cynthia Kovach on April 24, 2015. This was more than one year after the
       deposition of Dr. Poulos. According to excerpts from Kovach’s deposition, Kovach testified
       that she could not recall if she contacted Dr. Poulos about the changes she noted in Judith’s
       condition following the neurological assessments conducted during the late evening hours on
       May 13, 2011. Kovach did testify, however, that she called Dr. Poulos at 4:20 a.m. on May
       14, 2011, because of changes she noted in Judith’s condition at 2:11 a.m. that morning.
¶ 17       On May 5, 2015, the plaintiffs filed a motion for leave to file their first amended
       complaint to conform with the evidence gathered in discovery. On May 26, 2015, the trial
       court granted the plaintiffs leave to file their first amended complaint. There is no indication
       that any defendant objected to the plaintiffs’ motion to amend.
¶ 18       In the first amended complaint, the plaintiffs alleged that in April 2011, Dr. Poulos
       became aware that the Medtronic plate at L4-L5 was displaced and that Judith’s aorta was
       tented over that plate. The plaintiffs further alleged that Dr. Poulos was negligent in “failing
       to recommend emergency surgery upon learning that the Medtronic plate was not properly
       attached and then failing to request a vascular consultation soon after the May 13, 2011
       revision surgery.” The plaintiffs also alleged that the HSHS Medical Group was liable as the
       agent and employer of Dr. Poulos.
¶ 19       In count IV of the first amended complaint, the plaintiffs alleged that the Hospital
       personnel, including doctors, nurses, attendants, and others, provided care to Judith in the
       ICU after the May 13, 2011, revision surgery and that the Hospital personnel were negligent
       in “either failing to adequately assess, monitor, document, and/or report the condition of
       Plaintiff Judith K. Simpkins and/or failing to request a vascular consultation sooner after the

                                                  -5-
       May 13, 2011 revision surgery.” The plaintiffs alleged that Judith’s condition continued to
       deteriorate following the revision surgery and that the continued failure to recognize the
       neurovascular deterioration resulted in aorta vessel damage, resulting in an aortoiliac
       dissection, with complete occlusion of the aorta, requiring an emergent vascular surgery on
       May 14, 2011. The plaintiff also alleged that as a direct and proximate result of the
       negligence, Judith developed ischemia, resulting in permanent nerve damage in her lower
       extremities.
¶ 20        Attached to the first amended complaint was the requisite section 2-622 affidavit, the
       report from the consulting physician, and a new report from a consulting registered nurse.
       The nursing consultant opined that Cynthia Kovach failed to follow the appropriate standard
       of care, in that she failed to assess and document Judith’s vascular condition following the
       revision surgery, failed to follow the doctor’s orders for a Doppler examination every two
       hours, failed to document any assessments between 2:11 a.m. and 5:27 a.m. on May 14,
       2011, and failed to recognize and communicate Judith’s worsening neurological and vascular
       status prior to 4:20 a.m.
¶ 21        On June 18, 2015, the Hospital filed a motion to dismiss the allegations in count IV of the
       first amended complaint, with prejudice, that were directed against the ICU nurses. In its
       motion, the Hospital asserted that the allegations constituted new and independent claims
       against one of its ICU nurses, that the allegations did not relate back to the plaintiffs’ original
       complaint, and that the allegations were barred by the statute of limitations and the statute of
       repose. The plaintiffs filed a memorandum in opposition to the Hospital’s motion to dismiss.
       The plaintiffs claimed that the complaint and the first amended complaint dealt with the
       medical care provided to Judith from May 13, 2011, through May 14, 2011, and that the
       allegations in the first amended complaint related back to the original complaint. The
       plaintiffs further claimed that the Hospital was on notice of the allegations in count IV of the
       amended complaint, noting that the plaintiffs’ discovery requests were directed toward the
       time period and events that Dr. Poulos had discussed during his discovery deposition and that
       thereafter the plaintiff requested dates for depositions of the ICU nurses who had cared for
       Judith during that time period.
¶ 22        Following a hearing, and after considering the oral and written arguments of counsel, the
       trial court issued an order on September 16, 2015, dismissing the allegations regarding the
       conduct of the ICU nurses set forth in count IV of the first amended complaint with prejudice
       “for the reasons set forth in the defendant’s motion to dismiss.” The court further noted that
       the order of dismissal did not include the plaintiffs’ allegations in count IV, regarding the
       liability of the Hospital for the alleged acts and omissions of Dr. Poulos under the doctrine of
       respondeat superior. The plaintiffs filed a motion to reconsider, which was denied. The
       plaintiffs then requested a finding under Illinois Supreme Court Rule 304(a) (eff. Mar. 8,
       2016) that there was no just reason to delay an immediate appeal of the dismissal order. That
       request was also denied. Subsequently, the Hospital filed a motion for summary judgment as
       to the remaining allegations in count IV, regarding its liability for the conduct of Dr. Poulos.
       On October 18, 2016, the court granted the Hospital’s motion. The plaintiffs then proceeded
       to trial against Dr. Poulos and the HSHS Medical Group only. The jury returned a verdict
       finding that the defendants were not liable. The plaintiffs filed this timely appeal. None of the
       issues raised on appeal are related to the trial itself, and the trial transcript is not a part of the



                                                     -6-
       record on appeal.

¶ 23                                              ANALYSIS
¶ 24        On appeal, the plaintiffs contend that the trial court erred in dismissing count IV of the
       first amended complaint, with prejudice, as time-barred. Initially, the plaintiffs argue that the
       allegations in count IV are not time-barred because they arose out of the occurrence alleged
       in the original complaint and relate back to the original complaint.
¶ 25        An assertion that a claim is time-barred is properly raised in a motion for involuntary
       dismissal under section 2-619(a)(5) of the Code of Civil Procedure (Code) (735 ILCS
       5/2-619(a)(5) (West 2014)). A section 2-619 motion admits as true all well-pleaded facts and
       all reasonable inferences gleaned from those facts. Porter v. Decatur Memorial Hospital, 227
       Ill. 2d 343, 352, 882 N.E.2d 583, 588 (2008). When ruling on a section 2-619 motion, the
       court interprets all pleadings and supporting documents in a light most favorable to the
       nonmoving party. Porter, 227 Ill. 2d at 352, 882 N.E.2d at 588. An order granting a motion
       for involuntary dismissal pursuant to section 2-619 is subject to de novo review. Porter, 227
       Ill. 2d at 352, 882 N.E.2d at 588.
¶ 26        Section 2-616(b) of the Code governs the relation-back doctrine. 735 ILCS 5/2-616(b)
       (West 2014). Section 2-616(b) provides that a cause of action set up in an amended pleading
       shall not be barred by lapse of time under any statute prescribing or limiting the time within
       which an action may be brought, if the original pleading was timely filed and if it appears
       that the cause of action in the amended pleading grew out of the same transaction or
       occurrence set up in the original pleading. 735 ILCS 5/2-616(b) (West 2014). Section
       2-616(b) is intended to preserve causes of action against loss by reason of technical rules of
       pleading. Porter, 227 Ill. 2d at 355, 882 N.E.2d at 589-90; Boatmen’s National Bank of
       Belleville v. Direct Lines, Inc., 167 Ill. 2d 88, 102, 656 N.E.2d 1101, 1107 (1995). Courts will
       liberally construe the requirements of section 2-616(b) to allow for resolution of litigation on
       the merits and to avoid elevating questions of form over substance. Porter, 227 Ill. 2d at 355,
       882 N.E.2d at 590; Boatmen’s National Bank, 167 Ill. 2d at 102, 656 N.E.2d at 1107.
¶ 27        The relation-back doctrine focuses on the identity of the transaction or occurrence rather
       than the identity of the causes of action. 735 ILCS 5/2-616(b) (West 2014); Porter, 227 Ill.
       2d at 356, 882 N.E.2d at 590. The rationale behind the same-transaction-or-occurrence rule is
       that a defendant will not be prejudiced by an amendment if the defendant’s “attention was
       directed, within the time prescribed or limited, to the facts that form the basis of the claim
       asserted against him.” Simmons v. Hendricks, 32 Ill. 2d 489, 495, 207 N.E.2d 440, 443
       (1965). If a defendant has notice, prior to the expiration of the statutory time limit, of the
       transaction or occurrence that forms the basis for the claim, the defendant can prepare to
       meet the plaintiffs’ claim, whatever theory it may be based on. Porter, 227 Ill. 2d at 356-57,
       882 N.E.2d at 591. Courts are to consider the entire record, including depositions and
       exhibits, to determine whether the defendant had adequate notice of those facts. Porter, 227
       Ill. 2d at 355, 882 N.E.2d at 590.
¶ 28        In determining whether new allegations in an amended pleading grew out of the
       transaction or occurrence set up in the earlier pleadings, our supreme court adopted the
       sufficiently-close-relationship test set forth in In re Olympia Brewing Co. Securities
       Litigation, 612 F. Supp. 1370, 1373 (N.D. Ill. 1985). See Porter, 227 Ill. 2d at 360, 882
       N.E.2d at 593. Under the sufficiently-close-relationship test, new factual allegations will be

                                                   -7-
       considered to have grown out of the same transaction or occurrence set up in earlier
       pleadings and will relate back “if the new allegations as compared with the timely filed
       allegations show that the events alleged were close in time and subject matter and led to the
       same injury.” Porter, 227 Ill. 2d at 360, 882 N.E.2d at 593. In contrast, an amendment will
       be considered distinct, and will not relate back, if the original set of facts and the amended
       set of facts are separated by a significant lapse of time, or if the two sets of facts are different
       in character or led to arguably different injuries. Olympia Brewing, 612 F. Supp. at 1372-73.
¶ 29        We now consider the allegations in the original complaint and those in count IV of the
       first amended complaint in light of the requirements of section 2-616 of the Code and the
       sufficiently-close-relationship test. In this case, the original complaint was timely filed. The
       issue is whether the allegations in count IV of the first amended complaint grew out of the
       same transaction or occurrence set up in the original complaint.
¶ 30        In the original complaint, the plaintiffs alleged that in April 2011, Dr. Poulos became
       aware that the Medtronic plate at L4-L5 was displaced and that Judith’s aorta was tented over
       that plate. The plaintiffs further alleged that Dr. Poulos was negligent in, among other things,
       failing to recommend emergency surgery to remove the Medtronic plate after learning that it
       had been displaced. They claimed that delaying the revision surgery until May 13, 2011,
       caused a deterioration of the aorta, resulting in the aortoiliac dissection with complete
       occlusion of the aorta, thus requiring the emergent vascular surgery on May 14, 2011. They
       further claimed that Judith suffered ischemia and permanent nerve damage in the lower
       extremities as a direct and proximate result of the negligence. In the original complaint, the
       plaintiffs asserted that the Hospital was liable as the employer, principal, or partner of Dr.
       Poulos.
¶ 31        In the first amended complaint, the plaintiffs alleged that, in April 2011, Dr. Poulos
       became aware that the Medtronic plate at L4-L5 was displaced and that Judith’s aorta was
       tented over that plate. The plaintiffs further claimed that Dr. Poulos was negligent in, among
       other things, failing to recommend emergency surgery to remove the Medtronic plate after
       learning that it had been displaced and then failing to request a vascular consult soon after the
       revision surgery. In count IV of the first amended complaint, the plaintiffs alleged that the
       Hospital personnel, including doctors, nurses, attendants, and others, provided care to Judith
       in the ICU after the May 13, 2011, revision surgery and that the Hospital personnel were
       negligent in failing to adequately assess, monitor, document, and report the plaintiff’s
       neurovascular changes, or request a vascular consult, following that revision surgery. The
       plaintiffs also alleged that Judith’s condition continued to deteriorate following the May 13,
       2011, surgery and that the continued failure to recognize the neurovascular deterioration
       resulted in vessel damage to the aorta, resulting in an aortoiliac dissection, with complete
       occlusion of the aorta, requiring emergent vascular surgery on May 14, 2011. The plaintiff
       further alleged that as a direct and proximate result of the negligence, Judith suffered
       ischemia and permanent nerve damage to both of her lower extremities.
¶ 32        After reviewing the pleadings, the accompanying reports of the consulting health care
       professionals, and excerpts from the depositions of Dr. Poulos and Cynthia Kovach, we find
       that there is a sufficiently close relationship between the allegations in the original complaint
       and count IV of the first amended complaint to show that the later allegations grew out of the
       same occurrence set up in the original complaint. It bears repeating that the focus is not on
       the identity of the causes of action asserted in the original and amended complaints but rather

                                                    -8-
       on the identity of the occurrence. In that regard, the allegations in the original and amended
       pleadings are focused on the neurovascular compromise that resulted from the delayed
       revision surgery to remove the displaced plate and on the neurovascular injuries that Judith
       subsequently suffered as a result of the neurovascular compromise. The postoperative care
       provided on May 13, 2011, and May 14, 2011, was at issue because of the surgery. The
       allegations regarding the delayed revision surgery and the failure to closely monitor Judith’s
       vascular status postoperatively were closely connected in time, subject matter, and character,
       and are stages of a singular occurrence. We also note that the Hospital fully participated in
       the discovery process. The Hospital had possession of its own records related to the revision
       procedure and the postoperative care rendered by its nursing staff. It also had the records of
       Dr. Poulos. The Hospital’s attorneys attended the deposition of Dr. Poulos on March 28,
       2014, and learned, along with the plaintiffs, that Dr. Poulos would testify he was not notified
       of Judith’s deteriorating condition by the ICU nurses until 4 a.m. on the morning of May 14,
       2011. Immediately following the deposition of Dr. Poulos, the plaintiffs notified the Hospital
       that they wanted to take the depositions of the ICU nurses who cared for Judith
       postoperatively. Based on this record, we conclude that the Hospital was on notice that the
       postoperative care in the ICU was a part of the occurrence or series of events that formed the
       basis of the factual allegations in count IV. This is not a case where a plaintiff is attempting
       to slip in an entirely distinct claim, based upon a separate nucleus of facts. Accordingly, the
       trial court erred in dismissing count IV of the first amended complaint.
¶ 33        The plaintiffs also argued, in the alternative, that count IV of the first amended complaint
       was timely filed under the discovery rule and the statute of repose. Given our determination
       that the first amended complaint relates back to the original complaint, we need not address
       these argument on the merits. We do note, however, that, embedded within the arguments
       raised in the plaintiffs’ brief and the responses in the Hospital’s brief, there are dueling
       accusations regarding alleged gamesmanship that occurred during the discovery process. We
       consider this exchange as an invitation to remind counsel that an enduring goal of the
       discovery process is full disclosure. Ill. S. Ct. R. 201(b)(1) (eff. July 1, 2014); Buehler v.
       Whalen, 70 Ill. 2d 51, 67, 374 N.E.2d 460, 467 (1977).
¶ 34        Discovery is not a tactical game but rather a procedural tool for the ascertainment of truth
       for purposes of promoting either a fair trial or a fair settlement. Ostendorf v. International
       Harvester Co., 89 Ill. 2d 273, 282, 433 N.E.2d 253, 257 (1982). The supreme court rules
       regarding discovery represent our supreme court’s best efforts to manage the complex and
       important process of discovery. Sullivan v. Edward Hospital, 209 Ill. 2d 100, 109, 806
       N.E.2d 645, 652 (2004). These rules are neither aspirational nor mere suggestions; they are
       rules of procedure which have the force of law, creating a presumption that they will be
       obeyed and enforced as written. Bright v. Dicke, 166 Ill. 2d 204, 210, 652 N.E.2d 275, 278
       (1995).
¶ 35        Because of these allegations of gamesmanship and because this cause is being remanded
       for further proceedings, we focus our lens on a few distinct examples of what appear to be
       “routine practices” in some of our counties, which should not be condoned by the trial court
       or the litigants. The first is found in the Hospital’s responses to the plaintiffs’ pattern medical
       negligence interrogatories and requests for production. We note here that we have chosen to
       highlight examples from the Hospital’s responses simply because those are included in the



                                                    -9-
       record before us. Our comments are not intended to be directed solely against the Hospital
       but should be taken to heart by all litigants.
¶ 36       The Hospital’s responses to the plaintiffs’ discovery requests contain a prefatory section
       entitled “General Objections.” This section contains four paragraphs. In the first paragraph,
       the Hospital “objects to plaintiffs’ Interrogatories as said Interrogatories are unduly
       burdensome and overly broad” and “certain of plaintiffs’ Interrogatories seek information
       which is neither relevant nor material to the present cause of action, not likely to lead to the
       discovery of admissible evidence.” In the second paragraph, the defendant objects to “each
       Interrogatory to the extent that a response may require said defendant to divulge
       attorney/client communications, information protected by the attorney work product doctrine
       and/or subject to the Illinois Medical Studies Act, or other privileged information.” Also
       included in the “General Objections” is a disclaimer stating that the responses are the result
       of a diligent search, but “the defendant cannot determine the knowledge of all of its
       attorneys, employees, agents or representatives.” Initially, we note that nothing in the Illinois
       Supreme Court Rules or the Code allows for this type of prefatory objection. The use of
       “General Objections” lacks utility and preserves nothing for review because the objections
       are not directed toward any specific question or request for production. See Ill. S. Ct. R.
       213(d) (eff. Jan. 1, 2007); R. 214(c) (eff. July 1, 2014). Further, the disclaimer is misplaced,
       as litigants and their attorneys have an obligation to provide full and complete answers to
       each of the interrogatories and requests for production as posed. See Ill. S. Ct. R. 201(b)(1)
       (eff. July 1, 2014); R. 213(c), (d) (eff. Jan. 1, 2007); R. 214(c) (eff. July 1, 2014). The use of
       a “General Objection” is a practice that should be discouraged by the trial courts and
       abandoned by litigants. Best practices require the litigants to follow the requirements set
       forth in our supreme court rules.
¶ 37       As part of their discovery requests, the plaintiffs submitted the pattern interrogatories for
       medical malpractice cases, approved by our supreme court. In response, the Hospital first set
       out its “General Objections.” Thereafter, in answer to each interrogatory, the Hospital
       responded with what are commonly referred to as “boilerplate” objections. Instead of making
       a specific objection to the specific interrogatory, as required by Rule 213(d), the Hospital
       offered the following statement: overly broad, unduly burdensome, or irrelevant, without
       offering any support for making these objections. The Hospital responses included objections
       to 13 of the 18 pattern interrogatories.
¶ 38       Similarly, the plaintiffs tendered a request for production to the Hospital. Again, the
       Hospital replied with its “General Objections.” As with the responses to the pattern
       interrogatories, the Hospital interposed its boilerplate objections, overly broad, unduly
       burdensome, or irrelevant, again, without offering any support for making these objections.
       The Hospital responded in this manner to 8 of 12 of the requests for production.
¶ 39       As noted previously, discovery is not a tactical game, engaged in to avoid access to the
       truth. Our supreme court has published standard sets of interrogatories, including medical
       negligence interrogatories, and has encouraged parties to use these approved interrogatories
       whenever possible, in an effort to avoid discovery disputes. See Ill. S. Ct. R. 213, Committee
       Comments (rev. June 1, 1995) (paragraph (j)). Rule 213 is designed to give those involved in
       the trial process a modicum of certainty and predictability that furthers the administration of
       justice and eliminates trial by ambush. American Service Insurance Co. v. Olszewski, 324 Ill.
       App. 3d 743, 748, 756 N.E.2d 250, 254 (2001). Rule 213(d) requires a party to serve a sworn

                                                   - 10 -
       answer or a specific objection to each interrogatory. Ill. S. Ct. R. 213(d) (eff. Jan. 1, 2007).
       The supreme court rules regarding discovery do not permit litigants to make objections,
       without some statement supporting them. Therefore, this habitual practice of setting out a
       litany of baseless, boilerplate objections is not merely an affront to the supreme court rules,
       but a perilous practice. Parties who offer general objections or boilerplate objections run the
       risk of causing unnecessary delay in the orderly process of discovery, needlessly increasing
       the costs of litigation, having these objections summarily denied, and preserving nothing for
       appeal.
¶ 40        In many instances, after the litany of objections claiming that the interrogatory was
       overly broad, unduly burdensome, or irrelevant, there was this familiar refrain, “subject to
       and without waiving the objections.” Then, some type of response was included. Some of the
       discovery responses seem to be derived from hypertechnical interpretations of the discovery
       requests. Other responses directed the plaintiffs to generally review two CDs containing a
       copy of Judith’s hospital record, which included more than 5792 pages. The responses did
       not, however, identify the specific pages in the record where information responsive to the
       interrogatory or request could be found.
¶ 41        Rule 213(e) permits a party to respond to an interrogatory by producing documents
       responsive to the interrogatory. Ill. S. Ct. R. 213(e) (eff. Jan. 1, 2007). However, it does not
       permit “dump truck” discovery responses. Here, as previously noted, in response to certain
       interrogatories, the Hospital directed the plaintiffs to a 5700-page hospital record but
       provided no reference or description of the pages or entries in the records where the answers
       to the question could be found. We do not approve of this practice of simply referring a
       litigant to thousands of pages of documents without a reference to where the litigant might
       find the answer being sought. It is not an acceptable substitute for the answers required by
       Rules 201(b), 213, and 214. See Singer v. Treat, 145 Ill. App. 3d 585, 592, 495 N.E.2d 1264,
       1268 (1986). The production of a 5700-page hospital record is simply not responsive to an
       interrogatory seeking the addresses of the occurrence witnesses and the subjects of their
       testimony as required by Rules 213(e) and 214. This is knowledge uniquely within the
       possession of the Hospital and should be answered in good faith. Dumping documents on the
       plaintiffs and asking them to “figure it out” runs contrary to the goal of open discovery.
¶ 42        Another apparently accepted practice is found in the response to an interrogatory seeking
       the names and addresses of all witnesses who will testify at trial and the basis of their
       testimony pursuant to Illinois Supreme Court Rule 213(f) (eff. Jan. 1, 2007). The Hospital
       objected to the interrogatory as premature in that discovery had not been completed and then
       reserved the right to disclose witnesses pursuant to supreme court rules and/or any case
       management order. Rule 213(f) expressly states that upon written interrogatory, a party must
       disclose the subject matter, conclusions, opinions, qualifications, and all reports of a witness
       who will offer opinion testimony. Ill. S. Ct. R. 213(f) (eff. Jan. 1, 2007). Rule 213(i) imposes
       on parties a continuing duty to supplement discovery responses. Ill. S. Ct. R. 213(i) (eff. Jan.
       1, 2007). The plain language of Rule 213 requires a party to produce the information
       regarding witnesses upon the service of the written interrogatory and to supplement or amend
       any prior answer when additional information becomes known to the party. Rule 218 refers
       to the contents of case management orders. Ill. S. Ct. R. 218 (eff. July 1, 2014). It establishes
       the outside time frame for the completion of all discovery regarding opinion testimony. Rule
       218 does not modify the disclosure requirements in Rule 213. A response indicating that

                                                  - 11 -
       disclosure will occur once a case management order has been entered does not comply with
       the supreme court rules. Therefore, once again, we remind litigants that these procedural
       rules have the force of law and are to be enforced as written.
¶ 43        In summary, “General Objections,” boilerplate objections, and fractional or dump truck
       disclosures constitute misuse of the discovery process. Such tactics delay the search for truth,
       impede settlement discussions, waste judicial resources, and should not be accepted by our
       trial courts.

¶ 44                                          CONCLUSION
¶ 45       Accordingly, the circuit court’s order, dismissing count IV of the first amended
       complaint, is hereby reversed, and the cause is remanded to the trial court with instructions to
       reinstate the allegations in count IV of the first amended complaint, except as to those
       allegations against the Hospital for the conduct of Dr. Poulos, which were dismissed pursuant
       to a summary judgment entered October 18, 2016, and for further proceedings consistent
       with this opinion.

¶ 46      Reversed and remanded with directions.

¶ 47        JUSTICE GOLDENHERSH, concurring in part and dissenting in part:
¶ 48        I concur with the majority’s conclusion that the allegations in count IV of the amended
       complaint relate back and further concur with paragraph 34 of the majority’s opinion
       concerning the purpose of discovery embedded in our supreme court rules and supreme court
       decisions.
¶ 49        However, the majority’s directions on remand, specifically paragraphs 35 through 43
       inclusive, in my view constitute an unwarranted invasion of the exercise of discretion by the
       trial court. As noted in numerous supreme court decisions, in particular those dealing with
       discovery sanctions under Illinois Supreme Court Rule 219 (eff. July 1, 2002), the concept of
       discretion of the trial court is acknowledged and embedded in review of a circuit court’s
       decision concerning discovery. In the context of discovery sanctions, numerous supreme
       court opinions acknowledge the circuit court’s discretion and a review on an abuse of
       discretion standard (see Buehler v. Whalen, 70 Ill. 2d 51, 374 N.E.2d 460 (1977); Boatmen’s
       National Bank of Belleville v. Martin, 155 Ill. 2d 305, 614 N.E.2d 1194 (1993); Ashford v.
       Ziemann, 99 Ill. 2d 353, 459 N.E.2d 940 (1984); Sander v. Dow Chemical Co., 166 Ill. 2d 48,
       651 N.E.2d 1071 (1995); Shimanovsky v. General Motors Corp., 181 Ill. 2d 112, 692 N.E.2d
       286 (1998)).
¶ 50        The directions to the parties in paragraphs 33 and 34, and the subsequent paragraphs of
       paragraphs 35 through 43 on remand, invade the discretionary province of the trial court in
       determining discovery disputes. The circuit court on remand is perfectly capable of resolving
       these and similar discovery disputes without appellate mandate predetermining the exercise
       of their discretion.
¶ 51        Accordingly, I concur with the majority’s result as to relation back in the amended
       complaint and dissent concerning the majority’s invasion of the discretion of the trial court to
       monitor, determine, and enforce our discovery rules.



                                                  - 12 -